Conceding everything that is said by the majority relative to the hazards of the employment, I take the view that whether Corcoran died as a consequence of exposure to such hazards lies wholly in the realm of speculation. As said by this court speaking through Chief Justice Wilson in the Novack case,158 Minn. 499, 198 N.W. 292: "After the event it must appear to have had its origin in a risk connected with the employment." There is nothing to indicate that the homicide was not the act of some person acting for personal reasons. In fact the identity and motives of the killer are pure guesswork.
MR. JUSTICE STONE took no part in the consideration or decision of this case. *Page 300